 628DECISIONS OF THENATIONALLABOR RELATIONS BOARDSugar Food,Inc.andTeamsters,Chauffeurs,Ware-housemen,Industrial and AlliedWorkers ofAmerica, Local 166,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica,AFL-CIO,Petitioner.Case 31-RC-6480May 22, 1990DECISION AND CERTIFICATION OFREPRESENTATIVEBy CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTThe National Labor Relations Board has consid-ered objections to a second election held June 27and 28, 1989, and the Regional Director's reportand recommendations on their disposition. (Perti-nent portions of the report are attached.) Thesecond election, like the first, was conducted pur-suant to the Stipulated Election Agreement.' Thetally of ballots shows 26 for and 15 against the Pe-titioner,with 3 challenged ballots, an insufficientnumber to affect the results.The Board has reviewed the record in light ofthe exceptions and brief, has adopted the RegionalDirector's findings and recommendations, and fordsthat a certification of representative should beissued.1.We agree with the Regional Director that theEmployer's Objection1concerningthe defacednotice of election be overruled. We note, however,thatSDC Investment,274 NLRB 556 (1985), citedby the Regional Director to support his conclusion,involved the use of altered Board documents orfacsimilies as campaign propaganda bypartiestothe election. Here, an unidentified individual (or in-dividuals) placed hand-drawn checkmarks and 'x"sin the "yes" box of a sample ballot reproduced onposted official Board notices. There is no basis forattributing the marks to the Petitioner. Further, themarks-large,wide, and disproportionate to thematerial on the reproduced sample ballot-wereclearly not part of the official notices. Therefore,employees viewing the defaced notices would notlikely be misled by this anonymous third-party con-duct into believing that the Board favored the Peti-tioner. SeeState Bank of India v. NLRB,808 F.2d526, 539-541 (7th Cir. 1986), cert. denied 483 U.S.1005 (1987).'The first election was held December 11 and 12, 1988. The tally ofballots in the first election shows 21 for and 29 against the Petitioner,with no challenged ballots The Petitioner filed objections to conduct af-fecting the results of the election The Board adopted the Regional Di-rector's recommendation that the Petitioner's Objection 2 be sustainedand that the election be set aside and a new election be conducted SeeSugar Food, Inc,293 NLRB 1008 (1989).2.We also agree with the Regional Director'srecommendation that Objection 2 be overruled.The Employer contends that the election should beset aside because the Board's Notices of Electionwere not delivered to the Employer in a timelymanner and thus were not posted for 3 full work-ing days as required by Section 103.20(a) of theBoard's Rules and Regulations. The Regional Di-rector found that the Employer was estopped fromraising this argument pursuant to Section 103.20(c),which states that an employer must inform the Re-gionalOffice at least 5 working days before theelection that it has not received copies of the elec-tion notice or it is estopped from objecting to thenonposting of the notices. The Employer claims inits exceptions, inter alia, that it should not be heldto Section 103.20(c) because the Regional Officefailed to apprise the Employer of the applicabilityof this regulation before the second election.Wenote, however, that the Employer knew of the ap-plicability of Section 103.20 because it is undis-puted that the Employer received a copy of Sec-tion 103.20 from the Regional Office before thefirst election in December 1988. The Board's elec-tion procedures did not change between the elec-tionsandthe record demonstrates that this Em-ployer and its counsel were well aware of theseprocedures.Accordingly, the Employer'sclaimsthat it lacked notice of the regulation and that itbelieved that the "five day rule" did not exist be-cause the Regional Director did not refer to it incorrespondencewith the Employer are withoutmerit.We also find no merit in the Employer's reli-ance on an alleged change inmanagement as areason that it was unaware of the applicability ofSection 103.20(c).2CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lotshave been cast for Teamsters, Chauffeurs,Warehousemen, Industrial and Allied Workers ofAmerica, Local 166, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers2 The Employeralso seems to argue that Sec 103.20(c) should not begiven effectbecause the employees did not have sufficient notice of theelection, given that the election notices were not posted for a full 3 daysas required under Sec.103 20(a).Consequently,the Employer contendsthat it should not be estopped from raising the late receipt of the noticesfor timely postingas an objectionto the election There is no merit tothis argumentSec. 103.20(c) was promulgated to help assure that there isadequate posting time for election notices and thus to reduce the numberof cases inwhich noticeposting defects become a ground for upsettingelections.To that end,responsibility was placed on the postingparty, theemployer, to advise the Regional Office no later than5 days before theelection that the notices had not been received Having failed to meetthat responsibility,an employer cannot be heard to complainthat theconsequence of its failure gives it ground for protesting the conduct ofthe election298 NLRB No. 86 fSUGAR FOOD629of America, AFL-CIO, and that it is the exclusivecollective-bargaining representative of the employ-ees in the following appropriate unit:Allwarehouse persons, helpers, and driversemployed by the Employer at its facility locat-ed at 8784 Rochester Avenue, Rancho Cuca-monga,California, excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.dence submitted by the parties and otherwise disclosedby the investigation, and herebyissuethis report thereon.THE OBJECTIONSObjections No. 1The Board's Notices of Election were continuallymarked or defaced from the time of their postingand throughout the election, in such manner so asto indicate that the Board favored the Union in theelection.APPENDIXSECOND REPORT ON OBJECTIONSPursuant to a petition filed on October 24, 1988, and aStipulated Election Agreement approved by the Region-alDirector, an election by secret ballot was conductedunder my direction and supervision on December 11 and12, 1988, among the employees of the Employer in theunit agreed appropriate.' After the election, each partywas furnished with a tally of ballots which showed thatof approximately 62 eligible voters, 50 cast ballots, ofwhich 21 were cast for the Peitioner, 29 were castagainst the Petitioner, 29 were cast the Petitioner, nonewas declared void, and none were challanged.On December 16, 1988, the Petitioner filed timely ob-jections to conduct affecting the results of the election, acopy of which was duly served on the Employer.On January 27, 1989,2 I issued my Report on Objec-tions recommendingthat Petitioner Objection No. 2 besustained and accordingly, the election of December 11-12, 1988 be set aside and be re-run election ordered.3 OnMay 10, the Board issued its Decision and Direction ofSecond Election4 wherein it adopted my recommenda-tions and directed that a second election be conductedwhenever the Regional Director deems appropriate.Subsequently, a second election was conducted undermy direction and supervision on June 27-28, among theemployees in the unit agreed appropriate. After this elec-tion, each party was furnished a tally of ballots whichshowed that of approximately 54 eligible voters, 44 castballots of which 26 were cast in favor of the Petitioner,15were cast against the Petitioner, 3 ballots were chal-langed, and none were void. The challenged ballots wereinsufficient in number to affect the results of the election.On July 5, the Employer filed timely objections toconduct affecting the results of the second election, acopy of which was duly served on the Petitioner. Pursu-ant to Section 102.69 of the Board's Rules and Regula-tions, Series 8, as amended, after reasonable notice to allparties to present relevant evidence, I have completed aninvestigation of the objections, duly considered all evi-' Included: All warehouse persons, heplpers, and dirvers employed bythe Employer at its facility located at 8784 Rochester Avenue, RanchoCucamonga,California.Exlcuded:All office clerical employees,professional employees, guardsand supervisors as defined in the Act.2 All subsequent dates are 1989 unless otherwise8 As noted in my January 27, report, Petitioner withdrew its other ob-jections, Objection Nos. 1 and 3.4 293 NLRB 1008In support of this objection the Employer has prof-fered evidence from several witnesses. For reasons morefully discussed in Objection No.2 infrathe Notices ofElection at issue herein were posted for the first time onthe afternoon of June 22, or on the morning of June 23.The Employer's General Manager of the facility in-volved in this proceeding, Thomas Earwood, asserts atabout 9:00 a.m. on June 24, he observed on set of No-ticesposted on the Employer's bulletin board and asecond set posted on the window of the break room.5These locations are approximately 12 feet apart. All fourposted Notices contained an "X" in the "yes" box of thesample ballot appearing thereon. Nor realizing that themarking were inappropriate, he did nothing at that time.On June 26, the General Manager asked the Office Man-ager to replace the marked Notices with clean ones, andlater that day, approximately 1:00 p.m., he observed 2clean sets of posted Notices, The following morning,June 27, Earwood saw either a check mark or "X" in the"yes" box some, possibly all, of the posted Notices.Again, he asked the Officer Manager to replace themarked Notices, and later that day saw clean Noticesposted.6 On the morning of the following day, June 28,theGeneralManager again saw some Notices markedwith either an "X" or check mark in the "yes" box, theeact number of which he cannot recall. He took themarked Notices down, but does not remember if he hadclean ones posted in their place. It is noted that ballotingcontinued until 7:00 p.m. on June 28.Tina Brake, the Employer's Office Manager providedinformation which essentially is in accord with that sub-mitted by Earwood. However, according to Brake, sheonly replaced Notices posted on the bulletin board, andon both the first and second occasions she replacedmarked Notices at Earwood's request, she recalls seeinga mark in the "yes" box of the English Notice, but doesnot recall whether the Spanish Notice had anymarkings.Finally,Brake claims that on a third occasion she re-placed Notices on the bulletin board art Earwood's re-quest.As occurred previously, she observeda mark inthe "yes" box of the English Notice, but cannot recall ifthe Spanish Notice was marked.Thomas P. Randt, the Director of Employee Relationsfor the parent corporation to Sugar Food, Inc., was alsopresented as a witness in support of this objection. Randt5 Notices in this election were provided in both English and Spanish.A set of Notices refers to one in English and one in Spanish.6 Earwood is uncertain if he saw four, or fewer clean Notices at thistime. 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas responsible for the employee relations function atthe facility involved herein during the two week periodprior to the election. Randt alleges that on June 23, heobserved a posted copy of the Notice of Election withan "X" mark appearing in the "yes" box of the sampleballot.The final witness presented by the Employer is its fa-cilityWarehouseManager, Steve Cameron. Cameronclaims that on June 22, he saw a check mark in the "yes"box of the sample ballot portion of a Notice posted onthe bulletin board near the employee breakroom, and re-moved it and immediately replaced it with another one,presumably a clean copy. The following day, he saw an-other posted Notice with a similar marking in the "yes"box replaced it with a clean copy. A half hour later, theballot on the Notice was again marked in the "yes" box.Cameron further claims that on June 24, 25, 26 and 27,he observed posted Notices with check marks in the"yes" box of the sample ballot.The Employer has submitted four complete Notices ofElection which were posted at times during the days im-mediately prior to the election and which containedeither an "X" or check mark in the "yes" box of thesample ballot. An examination of the complete submittedNotices discloses no other extraneous markings containedthereon. Attached hereto as Appendix A are actual sizereproductions of the sample ballot portion of the submit-ted complete Notices. Finally, it is noted that the Em-ployer has furnished no evidence to indicate who is re-sponsible for the markings placed on the sample ballotsdescribed above.The gravamen of the Employer's objectionis its claimthat the above described continued and pervasive deface-ment of the Board's official Notices of Election gave theimpression to eligible voters that the Board favored avote in favor of the Union in connection with the re-runelection, and therefore, in accordance with the Board'sdecision' inSDC Investment, Inc.,274 NLRB 556 andsimilar casesfollowing thereafter, the instant electionshould be setaside.The employer recognizes that whilesome reported Board decisions deal with the impropermarkingsof sample ballots and Notices of Election by"parties" to the proceeding, 7 an occurence not estab-lishedherein, it urges that the policy considerationsbehind said precedent should be applied in circumstancessuch as those present in the instant manner. Further, theEmployer argues that although the Board has been reluc-tant to set aside elections based upon, what it (the Em-ployer) describes as "isloated conduct of non-parties," anapparent reference to situations involving improperlymarked Notices by persons unknown, the facts hereinwhich demonstrate an alleged organized and systematicdefacement and an employer's diligent efforts to maintainthe Board's neutrality, require a different result.87 Precedent cited by the Employer includesMercury Industries, Inc.,238 NLRB 896, andRosewoodMfgCa, 278 NLRB 722.8In support of this position,the Employer cites several cases which, itisclaimed,demonstrate that although the involved elections were notaside notwithstanding marked Notice of Election and no evidence for re-sponsibility,the Board'sdeterminationswere based primarily upon ananalysis of whether or not the defaced Notices were remedied in a timelyfashion by an Employer who used reasonable diligence with respect toUpon careful review of the objection, I conclude thatthe conductat issueherein, does not warrant the settingaside of the election. Initially, I note that without ques-tion, the facts demonstrate that notwithstanding the Em-ployer's good effortsin seeingto it that clean Notices ofElection remain posted, for portions of time on severaldays immediately preceding the election,aswell as onthe days of the election, Notices of Election with "X"marks of check marks in the "yes" box of the repro-duced sample ballot contained thereon were posted atthe Employer's premises.It isnot known who is respon-sible for this conduct.The issues posed by this objection were the subject ofa recent objection filed by the Employer in the matter ofDura Art Stone, A partnerhsip Between Two CaliforniaCorporations,31-RC-6400, hereinafter referred to asDura Art Stone.In this matter, the Employer objected tothe fact that marks appeared in the "yes" box of thesample ballot on posted Notices of Election. Attachedhereto as Appendix B [omitted from publication], is acopy of the treatment of this objection in my unpub-lished October 13, 1988 Report on Objections, Order Di-recting Hearing and Notice of Hearing wherein I recom-mended that said objection be overruled. Thereafter, theEmployer filed exceptions to, among other things, myconclusion with respect to this objection. In its excep-tions the Employer argued that the objection should befound meritorious and the election set aside in accordwith the principle set forth inSDC Investment Inc.,supra. On May 5, 1989, the Boardissuedits unpublishedDecision and Order Remanding Proceeding To RegionalDirector in which it, in accord with my recommenda-tion,interaliaoverruled this Employer objection (desig-nated Objection No. 2) without comment. A copy of thisunpublished Decision is attached hereto as Appendix C.While I recognize that the facts of theinstant case aresomewhat different from those present inDura Art Stone,the similarities between them are such that the same con-clusion as to the merits of the instant objection is war-ranted. Additionally, I note that the rationale for findingthe conduct at issue herein objectionable, is the possibili-ty that the marked Notices gave employees the impres-sion that the Board favored a vote for the Petitioner. Al-though in the instant matter the facts appear to demon-strate a systematic attempt by some person(s) to makecertain that the posted Notices always contained a markin the "yes" box on the sample ballot, and that to thisend marked Notices were posted for a significant periodof time on several occasions including the days of theelection, applying the test established inSDC Investment,the problem. In one case cited by the Employer,Fry, Roofing Co.,105NLRB 1297, the Board overruled the Employer's defaced Notice objec-tion under circumstances where although aware of the marking's on theNotice, the employer took no action to correct it However, in a secondcase noted by the Employer,Duro Fitting Ca,123NLRB 1568, theBoard againoverruled the Employer'sdefacedNotice objection, but inthismatter under circumstances where the Employer tookmeasures tocorrect the defect.More specifically the Employer inDuroobeservedthat the Notices were defaced the morning following their posting, imme-diately notified the Regional Office of the occurence, followed the Re-gional Office's instructions to remove the defaced Notice, and posted acleanNotice it received from theRegionalOffice thefollowing morning,the day before the election. SUGAR FOODInc.,I cannot reasonably conclude that employees wereled to believe that the Board favored a vote for the Peti-tioner. In reaching this conclusion I note that during theperiod of time Notices were posted, there were occasionswhen clean Notices were displayed and occasions whenthe marked Noticesat issueherein were posted. Underthese circumstances, to find that the marked Notices hadtendency to mislead employees into believing the Boardfavored the Peitioner in the instant election would re-quire the conclusion that eligible voters reasonably be-lieved that a government agent was constantly monitor-ing the Notices to make certain the "X" or check markappeared in the "yes" box contained thereon. I am un-willing to reach this conclusion. Rather, I find that inthese circumstances the eligible employees are more aptto reasonably conclude that clean Notices provided bythe government were thereafter marked by some otherperson, the facts as they occurred herein.9 Further, Inote that the nature of the markings appearing in the"yes" box, large, wide, and disproportionate to the print-ed material on the reproduced sample ballot, leave theobserver with the reasonableimpressionthat said markswere added to the posted Notice and not a part of it asissued by the government.Based upon the foregoing, I conclude that ObjectionNo. 1 is without merit and will recommend that it beoverruled.ObjectionNo 2The Board's Notices of Election were not deliv-ered to the 'Employer in a timely manner and there-fore many eligible employees did not have sufficientnotice of the voting datesand timesdid not vote.The gravamen of this objection is the Employer'sclaim that the Board official Notices of Election werenot posted for the sufficient period of time requiredunder Section 103.20 of the Board's Rules and Regula-tions.This fact, the Employer contends, resulted inmanyeligible voters not having sufficient notice of the votingtimes and dates and accordingly not coming to the pollsto vote. In view of the above, the Employer urges thatthe instant election beset aside.The investigation discloses that on Friday, June 16, theEmployer's attorney received the Regional Office's June15, letter enclosing Notices of Election and indicatinginter alia,that 13 Notices were sent that date to the Em-ployer's attorney first learned on June 21, while at theEmployer's premises, of the fact that Notices were notreceived there by that date. Upon advising the Employ-er's co-counsel of the fact, the co-counsel called the Re-gional Office that same date and sought to speak withthe Board agent in charge of the scheduled election toalert him to the non-receipt of the Notices. The BoardsMy determination should not be interpreted to mean that in the in-stant case,the Employer may have been wiser in not replacing markedNotices when they were discovered. To the contrary, in my view theEmployer took the appropriate conduct, and thus removed the possibilityof a meritorious objection no matter the subsequent election results.Indeed,had the circumstances of this case been the same except for thefact that markings appreared in the "no" box of the posted Notices, Iwould find no merit to a like objection filed by the Petitioner.631Agent was unavailable. Co-counsel asserts he left a mes-sage for the Board Agent to return his call, but the callwas not returned that day. Co-Counsel further states hemade no attempt to speak with any other member of theRegional Office staff in the absence of the Board Agentassigned to the caseat issue.Further, there is no evi-dence that on any other day subsequent to the electiontheEmployer sought to contact the Regional Officeabout the late receipt of Notices. In the late afternoon,early evening of June 21, the Employer's attorney senttheNotices he previously received from the LaborBoard to the Employer's premises by overnight deliv-ery.10On the following day, June 22, the Employer receivedthe Notices mailed to it by its counsel. On either June 22or 23, the Employer received the Notices sent to it fromthe Regional Office.1' The Employer's Director of Em-ployee Relations states that on the afternoon of June 22,he directed the Office Manager to post copies of the No-tices on the bulletin board near the Employer's break-room in the warehouse. The Office Manager asserts thatshe believes she first posted the Notice on the afternoonof June 22 or June 23.12Finally, the Employer notes that included in the pack-age of Notices it received from the Labor Board was acopy of Section 103.20 of the Board's Rules and Regula-tions.The Employer asserts that prior to the date of re-ceipt of the Notices, neither its Director of EmployeeRelations nor any other management employee had re-ceived notice of this regulation.Section 103.20 of the Board'sRules andRegulations aswell as the Board's published Explanatory Statementswith respect to this rule are reproduced in their entiretyasAppendix D [omitted from publication], attachedhereto. The instant election commended at 11:00 a.m. onJune 27. To be timely posted pursuant to the Board'srule,Notices of Election has to be posted no later then12:01 a.m. June 22. As the Notices were not timelyposted, at first blush, it would appear that in accord withSection 103.20(d) of the Board's rules, the instant elec-tion should be set aside. However, upon due consider-ation of all of the circumstances present herein, I con-clude that pursuant to Section 103.20(c) of the Board'srules, the Employer' is estopped from objection to the un-timely non-posting atissue herein.10 As more fullydiscussedinfra,forwarding the Notices on June 21,by overnight courier could not have resulted in their receipt at the Em-ployer's premises at a time when they could have been posted in amanner fully in accord with Section 103.20 of the Board'sRules andRegulations. To be timely, the Notices had to be posted no later than12:01 a.m., June 22. Counsel for the Employer notes that on June 21, thequestion of whether the Notices he received could have been deliveredto the Employer's premises that sameday bya "same day" courier serv-ice, a member of the law firm's staff, or a member of the Employer'sstaff,was not considered. It is noted that the attorney's office is approxi-mately 55miles' from the Employer's premises involved herein.1I The evidence is unclear whether the mailing from the RegionalOffice was 'received at the Employer's premiseson June 22 or 23. Inview of my discussion of this objectioninfra,the exact date of receipt ofNotices by the Employer-June 22 or 23-is not important to discern.E2 The Employer's warehouse manager asserts he saw the Noticesposted on June' 22. In view of my discussion of this objectioninfra,it isnot important to discern whether the Notices were first posted on June22 or June 23. 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAssumingarguendothe accuracy of all of the factsprovided by the Employer I conclude that pursuant toSection 103.20(c) of the Board's rule, the Employer isconclusively deemed to have received copies of the No-tices forposting ata time when they could have beentimely posted, is responsible for the failure to post theNotices in a timely fashion and thus is estopped from ob-jection to the untimely non-posting. To be relieved ofthe conclusion that it received the Notices on a datewhen they could be timely posted, under circumstanceswhere no such receipt occurred, the Employer wouldhave had to adivse the Regional Office of the non-re-ceipt of Notices no later than 12:01 a.m., June 20. TheEmployer did not meet this deadline. Indeed, at no timeprior to the election did the Employer attempt to bringto the attention of the Regional Office the election noticeproblem invovled herein. The Employer claims that anattempt was made to contact the Board Agent involvedin this caseon June 21. Notwithstanding the fact thatthis attempt was beyond the deadline noted above, I donot view this effort as a bona fide attempt to notify the"RegionalOffice"within themeaning ofSection103.20(c) of the Board's rule. Failing to reach the BoardAgent, it appears that the Employer made no attempt tocontact the Board's Agent's supervisor, the Region'sElection Unit, the Assistant to the Regional Director, ormyself, either by telephone or in a writingmessengeredto the Regional Office to alert the Regional Office to theNotice problem. Had the Regional Office been alerted totheNotice problem on June 21, the undersigned nodoubt could have seen to it that Notices were deliveredto the Employer by 12:01 a.m., June 22, 1989, or haveexercised his discretion to delay this directed electionnotwithstanding the fact that the Employer's notice tothe Regional Office was technically untimely. Further, asnotedsupra'atfootnote 10, it appears that the Employercould have posted the Notices in a timely manner had itmade arrangementsto have them delivered on June 21,to its place of business from its counsel's office.In its position statement, the Employer notes Section103.20(c)of the Board'srulebut argues that for anumber of reasons present in this matter said provisionshould not apply in this situation. The reasons cited bythe Employer are, its lack of Notice of the regulation, itsassertion that it was led to believe no "five dayrule" ex-isted as the Board Agent's letter of June 14, to be dis-cussedinfra,noted only that Notices has to be posted for3 days prior to the election and made no mention of the"5 day rule rule," and the Employer's reasonable beliefthat Notices had been received on time at the companyin view of Counsel's June 16 receipt of the letter of June15, indicating a "co" to the company. In summary, theEmployer argues that it took "every conceivable actionto remedy the problem and should not be estopped fromobjecting to the late Notices." Upon review of theabove, I reject the Employer's arguments.In the published Explanatory Statements accompany-ing Section 103.20 ofits rules,the Board expressed itsconcern with respect to adequately informing empolyersof thier notice posting obligations.To address thismatter, the Board directed that employers should receivetwo written notifications of their notice posting obliga-tion during the processing of a representation case. Thefirst noification is to be included in the cover letter ac-companying service of the petition, and the second re-minder is to be made at the time either a Decision andDirection of Election or approved election agreement ismailed to the Employer. In the instant matter, the Octo-ber 25, 1988 cover letter accompanying service of thepetitionmakes specific reference to the Board's noticeposting rule in the second paragraph of page 2, and in-cluded a copy of the Board's rule in itsentirety.A copyof the October 25, 1988 letter is attached hereto as Ap-pendix E [omitted from publication]. Subsequent to Oc-tober 25, 1988, it appears that the Regional Office ne-glected to provide the Employer with a second writtennotification of its notice-posting obligations as contem-plated in the Board's published ExplanatoryStatements.In a communication of November 17, 1988 in connectionwith arrangements for the initial election in this matterheld on December 11 and 12,1988, and in communica-tions of June 5 and 14, in connection with arrangementsfor the instant election, the Employer was reminded ofthe requirement that "Notices must be posted for not lessthan three working days prior to the election date."Copies of these documents are attached hereto as Appen-dix F [omitted from publication]. However, this com-ment appears to fall short of the Board's requirement ofa second written notification.Notwithstanding theabove, the Regional Office's failure to provide the Em-ployer with the required two written notifications of itsnotice-posting obligations does not negate my conclusionthat the Employer is estopped from filing the instant ob-jection. In this regard I note the following passage fromthe Board's ExplanatoryStatements:". . . This second reminder, sent at the time of theDecision and Direction of Election or electionagreement,togetherwith the first written/noti-fication given in the cover letter accompanying theservice of the election petition, will help ensure thatemployers are reminded of their notice-posting obli-gations. The Board wishes to clarify, however, thatboth of these reminders are merely an effort by theBoard to keep employers apprised of their obliga-tions under the notice-posting rule and in no eventwill the failure of the Board or itsagents toprovidesuch notice be the basis of an election objection orconstitute a defense to an election objection basedon an employer's failure to post election notices orotherwise perform its obligations as set forth in theBoard'srule.The rule itself is not amended orchanged in any way by this revision to the Supple-mentary Information."As the Board does not permit an Employer to use lackof notice of the Board's rule as a defense to an electionobjection based on its failure to perform its obligationsunder Section 103.20 of the Board's rules, it logically fol-lows that such lack of notice cannot be used by an Em-ployer to support a like objection it files.1313 InPublic Storage Inc,295 NLRB 1034, the Board recently held thatfailure ofthe RegionalOffice to advise a party filing objections of theContinued SUGAR FOODIn view of the above, I conclude that the Employerknew of the Agency's notice-posting requirements asstated in Section 103.20 of its rules. Assumingarguendothe Employer was never informed of these requirementsby the Regional Office, I further find that such conductdoes not excuse its failure to perform its obligationsunder the Agency's notice-posting rule. Further, forsimilar reasons, I find no merit to the Employer's argu-ment that is was led to believe no 5 day rule existed asthe Board Agent's communication of June 14, referredonly to the 3 day posting rule. While the Board Agent'scommunication of June 14, was incomplete, as notedsupra,this failure to fully notify the Employer of its obli-gation under the Board's rules does not releive it of saidobligations.14Additionally I find no merit to the Em-ployer's assertion that it cannot be estopped from filingthe instant objection because its attorney, who receivedcopies of the Notices on June 16, with a cover letter in-dicating other copies were sent to the Employer's prem-ises,was under the reasonable impression said Noticeswere delivered to the Company. It has long been thepolicy of the Agency to furnish copies of election No-tices to each party to the proceeding, each legal repre-sentatives of the involved parties, as well as to the Em-ployer for posting. Section 11314 of the Agency'sCase-handlingManual (Part Two) Representation Proceedingsprovides for such conduct. In accord with well estab-lished Regional Office practice, in the instant matter theNotices were mailed to all parties and representatives onthe same date, June 15, and such fact was memorializedon the letter of that same date addressed to the Employ-er's counsel.Given the often present difference in dis-tances between the Regional Office and the various' loca-tions to which Notices are mailed, it, is not uncommonfor them to be received at these locations on differentdates. In the instant matter, the Employer's attorney'soffice is located approximately 2-3 miles from the Re-gionalOfficewhile the Employer's premises at whichNotices were to be posted is located approximately 55miles from the Regional Office. It is well to understandthat among the principal reasons for forwarding copiesof Notices to the parties and their legal representatives isto afford them an opportunity to check their accuracyand to serve as a reminder to the legal representatives ofthe posting requirement and the need'to make certain itisappropriatelymet. Based upon the above analysis, Iconclude that while the contents of the Board's June 15,communication may have led the Employer's counsel toreasonably conclude that Notices had been delivered tothe Employer for posting, given the routine nature of thecommunication, the above described purpose of the com-munication, the well known vagaries of mail delivery,and the obligations placed upon the Employer by Sec-requirements of Section 102.69 (a) of the Board's Rules does not relievesaid party of its responsibilities under the Rules.14 It is possible that the Employer is argmng that although it never re-ceived notice of the Board's notice-posting rule, it was independentlyaware of its existence and contents. When it received the Board Agent'sJune 14, communication, reciting only the 3 working day posting require-ment, so the argument continues,the Employer was led to believe the 5working day provision contained in Section(c) of the rule was no longerin effect.Assuming this is one of the Employer's arguments,I find that itis unpersuasive.633tion 103.20 of the Board's rules, counsel's conclusiondoes not, in my view, exempt the Employer from the re-quirements of Section 103.20(c) of the Board's rules. Ad-ditionally, notwithstanding Counsel's conclusions as tothe delivery of Notices, I am unaware of any reason torelieve the responsible official at the Employer's place ofbusiness from the responsiblity of seeing to it that all re-quirements of the Board's notice-posting Rules aremet. 1 sAs a final argument to support its position the Em-ployer urges that Board precedent supports the conclu-sion that the Notices involved herein were not posted fora sufficient period of time thus warranting the settingaside of the election.More specifically, the EmployercitesThermalloy Corp.,233 NLRB 428 wherein it is as-serted an electionwas set aside asNotices were onlyposted for 2-1/2 days prior to the election, andKilgoreCorp.,203 NLRB 118 wherein it is claimed an electionwas set aside under circumstances wherein the Noticeswere only posted for a 2 day period prior to the election.As the cases cited by the Employer pre-date the adop-tion of the Board's notice-posting rule, I conclude theyare no longer controlling.Without question, the Boardpromulgated and implemented its notice-posting rule inan effort to both make clear to parties their responsibil-ities and obligationsvis a visnotice-posting, and to elimi-nate time consuming and unnecessary litigation. Indeed,inSmith'sManagement Corporation, d/b/a Smith's Foodand Drug, Inc.,295 NLRB No. 105, the Board set asidean election based upon objections filed by the Petitionerlabor organization under circumstances where noticeswere posted for an appropriate period under the Board'srule at 3 of the 4 voting locations, but for less than twodays prior to the election at the fourth voting location.Additionally 30 of the 31 eligible voters employed at thefourth voting location voted. In reaching its conclusionthe Board considered the Employer's argument concern-ing its good faith and the number of employees whovoted, but concluded that said arguments, ". . . what-ever their merit under case law prior to the Board'sadoption of this rule-do not constitute grounds for ex-cusing compliance with the rule and certifying the elec-tion results."As this final argument proffered by theEmployer in effect, urges that the merits of the instantobjection be determined under standards and case lawprior to the adoption and implementation of Section103.20 of the Board's rules, for the reasons citedsupra Iconclude that it is without merit.1615 It is further noted that ina Smith's Management Corporation, d/b/aSmithsFood and Drug, Inc.,295 NLRE 983, the Board adopted RegionalDirector's conclusion that based upon' objections filed by the Petitioner,an election be set aside as the Notices were not posted for the minimumamount of time required'under the Board's rules. In this case, the factsdiscloseinter iliathat although Notices were never received at one of 4discrete voting locations, a copy of a letter,to the parties which accompa-nied the election notices was sent to the Employer's counsel 7 workingdays prior to a commencement of the election.1e In accord with this recent Board decision and the rationale behindthe promulgation of the ruleat issueherein, I conclude that the Employ-er's arguments with respect to the number of eligible voters who cast bal-lots and the possible effect of such a fact upon the election results are notgermane to my determination of the merits of this objection. 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn summary I find that notwithstanding the fact thatthe Notices of Election at issue herein were not postedfor the minimum time required under Section 103.20(a)of the Board's Rules and Regulations,as the employer atnot time prior to election notified the)Regional Office ofits failure to receive copies of the Notices,it is responsi-ble for the non-compliance with Section 103.20(a) notedabove.Thus in accord with Section 103.20(c) of theBoard'sRules, the Employer is estopped from objectingto the above described non-compliance.Accordingly, Ifind Objection No. 2 to be without merit and will recom-mend that it be overruled.APPENDIX AUNITED STATES OF AMERICAr#1ESTADOSUNIDOS DE AMERICANNational LaborRelations Board<lJunta NacionalDe Relaciones Del Traoaio\ !roOFFICIAL SECRET BALLOTPAPELETA SECRETA OFICIALFor Certain Enoloyees ofmpleadosPara Ciertos EEmSUGAR (INC.Do you wish to be r resfor puof collectivebargaining by-LDesea usesta repentaa los fines de negociar colectlvamente porWARFIIOUSE2 E I ,INDUSTRIAL ANDALLIED 4C PEERS OF M MICA, LOCAL 166,l2 r NATIONAL BFCTIHOOD OF TEAMSTERS, CHAUFFEURS,4,IAREhOUSEME I AMW HELPERS OF AMERICA, AFL-CIOMARK AN"X"THE SQUARE OF YOUR CHOICEMARQUESECON UNA " DENTRO DEL CUADRO DE SU SELECCION==::YES:>=NODO NOT SIGN THIS BALLOT. Fold and drop in ballot box.NO FlRME ESTA PAPELETA. Dbblala y depbsltela en to urna electoral.Ifyou spoil this ballot return it to tt e Board Agent for a new one.Si uosed dar)a esta papeleta devuelvala al Agente da la Junta y pidale una nueva. SUGAR FOOD635UNITEDSTATESOF AMERICAESTADOS UNIDOS DE AMERICANational LaborRelations Board0JuntaNacionat De Retacaones Del TraoaloV'}OFFICIAL SECRET BALLOTPAPELETA SECRETA OFICIALForCertainEmDioyees ofPara Ciertos EmpieaaoINC.Do you wish to beesfor pus of collective bargaining by-tcDesea usest4eApentrafos fines de negociar colectivamente por`OF EURS , WARE HOUS&MEN , I( DUSPRIAL ANDALLIED WORKERS OF AMERICA, LOCAL 166,=NATIONAL BI I RHOOD OF TEAKS"rERS, CHAUFFEURS,WAREHOUSN ANDHELPERS OF AMERICA, AFL-CIOMARK AN"X" IN THE SQUARE OF YOUR CHOICEMARQUESECON UNr'X" DENTRO DEL CUADRO DE SU SELECCION`(E'SNOS I-NODO NOT SIGN THIS BALLOT.Fold and drop in ballot boxNO FIRME ESTA PAPELETA.DOb!ela y depositela en la urna electoral.Ifyou Spoil this ballot return it to the Board Agent for a new one.Si usted dana esta papeleta devu6lvala at Agente da la Junta y pidale una nueva. 636DECISIONSOF THE NATIONALLABOR RELATIONS BOARDAPPENDIX CDura Art Stone,a Partnership Between CaliforniaCorporationsandAmalgamatedIndustrialWorkers Union.Case 31-RC-6400May 5, 1989DECISION AND ORDER REMANDINGPROCEEDING TO REGIONAL DIRECTORY CHAIRMAN STEPHENS AND MEMBERS JOHANSENAND HIGGINSThe National LaborRelationsBoard, by a three-member panel, has considered objections' to an electionheld August 26, 1988, and the Regional Director's reportrecommendingdisposition of them. The election wasconducted pursuant to a stipulatedelection agreement.2The tally of ballots shows 38 for and 29 against theUnion, with one challenged ballot.The Board has reviewed the record in light of the ex-ceptions and brief and has decided to affirm the RegionalDirector's findings as modified below, and to adopt hisrecommended Order, with the exception of a portion ofObjection 3, which we shall remand for a hearing.In contending that Union conduct interfered with theemployees' ability toexercisea free and uncoercedchoice in the election the Employerasserts,inter alia,thatRegional Director resolved critical issues withoutbenefit of a hearing and thereby deprived it of due proc-ess. In this regard, the Employer's brief notes factual dis-crepancies between the Employer's affidavits and the Re-gionalDirector's report concerning certain of the Objec-tions.Even assuming arguendo that the factsare as al-leged by the Employer, wer fmd, for reasons set forthbelow, that the discrepancies are insufficient, singly ortogether, to require a result different from the onereached by the Regional Director. With Respect to aportion of Objection 3, the Employer argues that on thebasis of facts assumed arguendo by the Regional Direc-tor, objectionable conduct should be found. As also setforth below, we find merit to that exception and remandit for a hearing to determine whether the facts are as al-leged.1.A number of the discrepancies raised by the Em-ployer pertain to allegations in support of Objection 1,which alleges that employees had been subjected tothreats of violence. First, with respect to certain anony-mous telephone calls to a unit employee, the RegionalDirector found that there were two such calls, both oc-curring outside the critical period, and he found that oneconsisted only of "unintelligiblenosies."The employee'The Employer originally filled six objections,but withdrew one. TheRegional Director severed part of another objection and directed a hear-ing on that issue alone.Thishearing was held on October 28 and Novem-ber 17,1988.The Hearing Officer issued his report but revoked it byorder dated January 3, 1989.2 The stipulated unit included all casting employees, finishing employ-ees,mold makers,welders, forklift operators,drivers, housekeeping andjanitorial employees employed by the Employer at its facility located at11010 Live Oak Avenue, Fontana, CA. Excluded were temporary andcasual employees,salesmen,managerial employees,office clerical em-ployees, guards and supervisorsaffidavit, proffered by the Employer, however, lists threecalls, two of them within the critical period, and indi-cates that an intelligiblemessage wasdelivered in allthree.There was neither any explicit nor implicit threatof violence in any of themessages asreported.Withregard to another alleged threat to this employee, theRegional Director found that, in a conversation concern-ing pensionfunds ocurring before the critical period, afellow employee (not alleged to be an agent of theUnion) told her she should withdraw her pension fundsor "something" would happen. The employee's affidavitindicates,however, that the conversation took placewithin the critical period and that the alleged threat wasrepeated twice. Finally, in another incident concerningthis sameemployee, the Regional Director stated,- interalia, that about a week before the election, when the em-ployee was being driven to work, a car containing twounknown persons pulled up next to the employee's car,that the driver was brandishing what appeared to be agun, andthat the driver or the passengersaid,"You'llpay for this." The employee's affidavit, proffered by theEmployer, differs insofar as it claims that a gu was defi-nitely,not just apparently, in view, and the statementmade was, "You're going to get it."We find thateven assumingthe facts as alleged by theEmployer, these allegations do not, either singly, or incombination with other allegations made in support ofthis objection, meet the test for objectionable third partyconduct by which they must be measured, in the absenceof a showing of union agency.Westwood Horizons Hotel,270 NLRB 802, 803 (1984), and cases there cited. Wenote, in particular, that the threat allegations in toto in-volved only three employees3 out of a unit of 68 andthat in the most serious incident-the one allegedly in-volving the gun-there were not evenanyreportedstatementsor gestures connecting it to the election.2.We also fmd inconsequential the discrepancies be-tween the Regional Director's findings and employee af-fidavits in connection with part of Objection 3 (forgeryof Board publication); with objection 4 (electioneering);and with Objection 5 (promise of benefit). The RegionalDirector speaks only of the Employer's "taking ex-cerpts" from the publication, while the Employer statesthat the Union claims the Employer forged it. No evi-dence of forged or altered Board document was present-ed. The Regional Director stated that voters "may haveseen"Union representatives,who were standing in adriveway about 75-80 feet away from the polling area,engage in campaigning,while the witness affidavit statesthat the employee witnessdidsee the representatives.Given the Unionagents'location, however, their con-ductwas unobjectionable regardless of whether theywere seen by the voters.4 Concerning an alleged promise3 The affidavit of a unit employee other than the telephone call reci-pent states that fellow employee(not alleged to be a union agent) hadtold him that some other person(unidentified) had said that the "Unionpeople" would bur up his car becuase he supported the Employer4 This case is factually distinguishable fromPepsi-Cola Bottling Compa-ny ofPetersburg, Inc.,291 NLRB No 93,(Nov 4,1988) in which a repre-sentation election was set aside due to electioneering in a no-electioneer-ing zone. InPepsi-Cola,union supporters confronted voters entering theContinued SUGAR FOOD637by the Union that a laid-off worker would be reinstated,the Regional Director reported the witness as placing theincident "a few weeks prior to the election," whereas theaffidavit places it the day before. The alleged promisewas unobjectionable, however, regardless of the date,since there was no showing that the Union could reason-ably have been viewed as capable of carrying it out.3.With respect to a portion of Objection 3, however,we find that the allegations raise substantial and materialissueswarranting a hearing. According to the RegionalDirector's Report, an employee witness stated that at ameetingattended by about 50 unit employees, a repre-sentatives of the Union told the employees that the Na-tional Labor Relations Board would not be able to helpvoting area in sucha way that voters wereforced to "run a gauntlet" inorder to vote. Also inPepsi-Cola,the election resultwas extremely closeBy contrast,there is no contentionin thepresent casethat the two lea-fletters occupiedthe no-electioneering zone,and the RegionalDirectorconcludedthat thereisno evidencethat theydirected any attention tothose employeeswaiting to vote. Nor was thepresent election so closethat a change in onevote would have led to a differentresult.employees who were not union members and, in particu-lar, that the Board would not even give employees aform for filing a complaint if they were not "union mem-bers" and were not "represented by the Union's attor-neys." Contrary to the Regional Director, we find that ahearing is necessary to determine whether Union agentsmadestatements which could reasonably lead employeesto conclude that they must join the Union in order toassurea favorable reception at the Board for any claimsthey might have under the Act.The Board having duly considered the matter:IT IS ORDEREDthat Objections 1, 2, 4 and those por-tions of 3 and 5 not sent to hearing be overruled and thatthe remaining portion of Objection 3 be remanded forhearing.IT IS FURTHER ORDERED that this proceeding be re-manded to the Regional Director who shall arrange andissue notice of hearing on the portion of Objection 3 thathas not been overruled, and who shall take appropriateaction with regard to the allegations of Objection 5 thatremain outstanding.